Citation Nr: 0203237	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder, to include as a residual of neurosyphilis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from February 1942 to 
September 1944.  

This appeal arises out of a May 2001 rating action entered by 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) regional office (RO).  In September 2001, the veteran 
requested to appear at a hearing conducted by a member of the 
Board of Veterans' Appeals (Board), and in connection with 
that a hearing was scheduled to take place in January 2002.  
Prior to the scheduled hearing, however, the veteran advised 
his service organization representative that he would not 
attend the hearing.  The veteran's representative then 
advised the Board of the veteran's wishes in this regard, and 
in lieu of sworn testimony, a written brief presentation was 
provided.  The case has since been forwarded to the 
undersigned for her consideration.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a psychiatric disorder identified as "nervousness" in an 
October 1944 rating action because the evidence failed to 
show the current presence of that disability; following 
appropriate notification of the decision, the veteran did not 
appeal.  

2.  Evidence added to the record since 1944 includes medical 
records reflecting a post service diagnosis of a psychiatric 
disorder, together with statements from those who have known 
the veteran since service to the effect that the veteran has 
had psychiatric problems since that time. 

3.  The evidence added to the record since 1944 bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.


CONCLUSION OF LAW

Evidence received since the October 1944 denial by the RO of 
the veteran's claim for entitlement to service connection for 
nervousness/psychiatric disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran submitted his original 
application for VA benefits in September 1944, claiming 
service connection for a number of disabilities, including 
one he described as "nervousness."  In connection with this 
claim, the RO reviewed the veteran's service medical records.  
Although these showed that the veteran's complaints included 
"nervousness," there was no specific psychiatric diagnosis 
noted in the record, and this claim was denied as "not shown 
by the evidence of record."  

The veteran was informed of this decision and of his 
appellate rights in a letter addressed to him in October 
1944.  He did not appeal this action and it became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.  


The veteran did not attempt to reopen his claim until 
February 2001.  This claim was denied in a May 2001 rating 
action, and it is from this rating action that the current 
appeal arises.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  (For claims filed on and after August 29, 2001, 
new and material evidence is defined as set out at 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) to be codified at 
38 C.F.R. § 3.156.  Since the matter currently before the 
Board was initiated in February 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence the veteran submitted in the context of his 
current claim consists primarily of his statements and those 
from individuals who have known him over the years.  These 
statements generally support the veteran's contention that he 
developed a psychiatric illness during service.  As described 
above, because the veteran's claim was last considered in 
1944, the Board must not limit its consideration to only 
those pieces of evidence recently received.  Rather, the 
Board must look to all the evidence associated with the file 
since 1944, when the last final disallowance of the veteran's 
claim was made.  As it happens, the evidence added to the 
record since 1944 includes medical records dated in 1966 and 
1975 that had been obtained in the context of claims for non-
service connected pension benefits.  These records reflect 
that the veteran has been diagnosed to have severe anxiety 
reaction; depressive reaction; and organic brain syndrome.  

Standing alone the foregoing medical records cannot 
conclusively establish entitlement to service connection for 
the claimed disability.  Given, however, that the basis for 
the prior final denial of service connection was the absence 
of any medical record showing a diagnosis of the claimed 
disability, and the record now includes additional statements 
describing the veteran's psychiatric problems since service, 
the Board finds that these records and statements may be 
considered to bear directly and substantially upon the 
specific matter under consideration and are of such 
significance that they must be considered together with all 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is 
reopened.  

Although the record contains sufficient evidence to reopen 
the veteran's claim, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.




ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a neuropsychiatric disorder, the appeal is 
granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


